Exhibit 10.1

 

 

SIXTH AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is made and entered into on August 28, 2020, by and among DELTA
APPAREL, INC., a Georgia corporation ("Delta"), M. J. SOFFE, LLC, a North
Carolina limited liability company ("Soffe"), CULVER CITY CLOTHING COMPANY, a
Georgia corporation ("Culver City"), SALT LIFE, LLC, a Georgia limited liability
company ("Salt Life"), DTG2GO, LLC, a Georgia limited liability company
("DTG2GO"; Delta, Soffe, Culver City, Salt Life, and DTG2GO, each individually,
a "Borrower" and, collectively, "Borrowers"); the parties to the Credit
Agreement (as defined below) from time to time as Lenders (each individually, a
"Lender" and collectively, "Lenders"); and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), in its capacity as
agent for Lenders (together with its successors in such capacity, "Agent").

 

Recitals:

 

Borrowers, Agent and Lenders are parties to a certain Fifth Amended and Restated
Credit Agreement dated as of May 10, 2016 (as at any time amended, restated,
modified or supplemented, the "Credit Agreement"), pursuant to which Agent and
Lenders have made certain loans and other financial accommodations available to
Borrowers.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.     Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.

 

2.     Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

(a)     By adding a new sentence to the end of Section 2.15(b) of the Credit
Agreement as follows:

 

Accordingly, each Borrower hereby waives any and all suretyship defenses that
would otherwise be available to such Borrower under applicable law.

 

(b)     By deleting Section 2.15(c) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(c)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

 

--------------------------------------------------------------------------------

 

 

(c)     By deleting Section 2.15(e) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(e)     Without limiting the generality of the foregoing and except as otherwise
expressly provided in the Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to the Agreement, notice of the occurrence of
any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor, and any right or defense arising by reason of any claim
or defense based upon an election of remedies by any member of the Lender Group
or any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 

 

- 2 -

--------------------------------------------------------------------------------

 

 

(d)     By deleting the first sentence of Section 2.15(h) of the Credit
Agreement and by substituting the following in lieu thereof:

 

Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash.

 

(e)     By adding two new sentences to the end of Section 2.15(h) of the Credit
Agreement as follows:

 

If any amount shall be paid to any Borrower in violation of the immediately
preceding sentence, such amount shall be held in trust for the benefit of Agent,
for the benefit of the Lender Group and the Bank Product Providers, and shall
forthwith be paid to Agent to be credited and applied to the Obligations and all
other amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the "Foreclosed Borrower"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

 

(f)     By inserting the word "Employee" before the reference to "Benefit Plan"
in Section 4.10(a) of the Credit Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(g)     By deleting Section 4.10(d) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(d)     Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or is entitled to rely on an opinion letter provided
under a volume submitted program. To the best knowledge of each Loan Party and
the ERISA Affiliates after due inquiry, nothing has occurred which would
prevent, or cause the loss of, such qualification.

 

(h)     By inserting the word "lender's" before each reference to "loss payable"
in Section 5.6 of the Credit Agreement.

 

(i)     By inserting the word "Pension" before the reference to " Plan" in
Section 6.14(a) of the Credit Agreement.

 

(j)     By inserting the word "Employee" before the reference to "Benefit Plan"
in Section 6.14(b) of the Credit Agreement.

 

(k)     By deleting Section 6.14(c) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(c)     Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the IRC, whether or not waived, with respect to any Pension Plan
which exceeds $2,500,000 with respect to all Pension Plans in the aggregate.

 

(l)      By deleting Section 7(b) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(b)     Minimum Availability. At all times (i) during the period beginning on
the Sixth Amendment Date through (and including) April 3, 2021, maintain
Availability of not less than $12,000,000, (b) during the period beginning on
April 4, 2021 through (and including) July 3, 2021, maintain Availability of not
less than $14,000,000.

 

(m)     By inserting the phrase "the Issuing Bank," before the reference to
"each Participant" in Section 10.3 of the Credit Agreement.

 

(n)     By deleting Section 15.1(b) of the Credit Agreement and by substituting
the following in lieu thereof:

 

(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents

 

(o)     By deleting Section 17.14 of the Credit Agreement and by substituting
the following in lieu thereof:

 

- 4 -

--------------------------------------------------------------------------------

 

 

17.14     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including each member of the Lender Group and each Bank
Product Provider) acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document of any member of Lender Group or
Bank Product Provider, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of the applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto (including each member of the Lender
Group and each Bank Product Provider) that is an Affected Financial Institution;
and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

(p)     By adding the following new definitions of "Affected Financial
Institution," "Resolution Authority," "Sixth Amendment Date," "Sixth Amendment
Fee Letter," "UK Financial Institution" and "UK Resolution Authority" to
Schedule 1.1 of the Credit Agreement in proper alphabetical order:

 

"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

"Sixth Amendment Date" means August 28, 2020.

 

"Sixth Amendment Fee Letter" means that certain fee letter, dated as of the
Sixth Amendment Date, among Borrowers and Agent, in form and substance
reasonably satisfactory to Agent.

 

"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

- 5 -

--------------------------------------------------------------------------------

 

 

"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(q)     By deleting the definitions of "Applicable Margin," "Bail-In Action,"
"Bail-In Legislation," "Borrowing Base," "Drawing Document," "EEA Financial
Institution," "EEA Resolution Authority," "EU Bail-In Legislation Schedule,"
"Excluded Taxes," "Financial Covenant Period," "Financial Covenant Trigger
Event," "Fixed Charges," "Indemnified Taxes," "ISP," "Letter of Credit Usage,"
"Loan Documents," "Multiemployer Plan," "Pension Plan," "UCP," "Withdrawal
Liability" and "Write-Down and Conversion Powers" set forth in Schedule 1.1 to
the Credit Agreement and by substituting the following in lieu thereof,
respectively:

 

"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Alternate Average Excess
Availability of Borrowers for the most recently completed fiscal quarter;
provided, that for the period from the Sixth Amendment Date through and
including July 3, 2021, the Applicable Margin shall be set at the margin in the
row styled "Level III"; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled "Level III":

 

Level

Alternate Average

Excess Availability

Applicable Margin

Relative to Base Rate

Loans (the "Base Rate

Margin")

Applicable Margin

Relative to LIBOR

Rate Loans (the

"LIBOR Rate Margin")

I

> 50% of Revolver Commitments

0.75%

1.75%

II

< 50% of Revolver Commitments and > 20% of Revolver Commitments

1.00%

2.00%

III

< 20% of Revolver Commitments

1.25%

2.25%

 

The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

- 6 -

--------------------------------------------------------------------------------

 

 

"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

"Borrowing Base" means, as of any date of determination, the result of:

 

(a)     85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

 

(b)     the lesser of:

 

(i)     $102,000,000, or

 

(ii)     the lesser of (A) sixty percent (60%) of the Value of Eligible Finished
Goods Inventory, Eligible Raw Material Inventory, and Eligible In-Transit
Inventory; or (B) eighty-five percent (85%) of the Net Orderly Liquidation Value
of such Eligible Inventory, plus

 

(c)     (i) at any time prior to the first day of the fiscal month immediately
following the satisfaction of the Clinton Real Property Re-Appraisal Conditions,
seventy percent (70%) of the appraised fair market value (based on the most
recent appraisal completed prior to the Fourth Amendment Date that is in form,
contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of the Clinton Real Property,
which amount shall be reduced on the first day of each fiscal month, commencing
October 4, 2020 by an amount equal to $27,941.67, and (ii) at any time on and
after the first day of the fiscal month immediately following satisfaction of
the Clinton Real Property Re-Appraisal Conditions, an amount equal to the lesser
of (i) $10,500,000 and (ii) sixty-five percent (65%) of the appraised fair
market value of the Clinton Real Property (based on the most recent appraisal
completed prior to the satisfaction of the Clinton Real Property Re-Appraisal
Conditions that is in form, contains assumptions and utilizes methods acceptable
to Agent and that is performed by an appraiser acceptable to Agent), which
amount shall be reduced on the first day of each fiscal month, commencing on the
first day of the second fiscal month immediately following satisfaction of the
Clinton Real Property Re-Appraisal Conditions, by an amount equal to 1/120th of
the lesser of (i) $10,500,000 and (ii) sixty-five percent (65%) of the appraised
fair market value of the Clinton Real Property (based on the most recent
appraisal completed prior to the satisfaction of the Clinton Real Property
Re-Appraisal Conditions that is in form, contains assumptions and utilizes
methods acceptable to Agent and that is performed by an appraiser acceptable to
Agent); plus

 

(d)     seventy percent (70%) of the appraised fair market value (based on the
most recent appraisal completed prior to the Fourth Amendment Date that is in
form, contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of Eligible Real Property of
Borrowers other than the Clinton Real Property, which amount shall be reduced on
the first day of each fiscal month, commencing October 4, 2020 by an amount
equal to $151,666.67; plus

 

- 7 -

--------------------------------------------------------------------------------

 

 

(e)     eighty-five percent (85%) multiplied by the Net Orderly Liquidation
Value (based on the most recent appraisal completed prior to the Fourth
Amendment Date that is in form, contains assumptions and utilizes methods
acceptable to Agent and that is performed by an appraiser acceptable to Agent)
of the Eligible Equipment of Borrowers, which amount shall be reduced on the
first day of each fiscal month (excluding Borrowers' fiscal months ending each
of May 2, 2020, May 30, 2020, June 27, 2020, August 1, 2020, August 29, 2020,
October 3, 2020, November 7, 2020, January 2, 2021, February 6, 2021, March 6,
2021 and April 3, 2021), commencing January 1, 2020 by an amount equal to
$37,632.74; plus

 

(f)     twenty-five percent (25%) of the appraised fair market value (based on
the most recent appraisal completed prior to the Fourth Amendment Date that is
in form, contains assumptions and utilizes methods acceptable to Agent and that
is performed by an appraiser acceptable to Agent) of the Eligible Intellectual
Property of Borrowers, which amount shall be reduced on the first day of each
fiscal month, commencing April 4, 2021 by an amount equal to $129,008.33; plus

 

(g)     the FILO Formula Amount; minus

 

(h)     the aggregate amount of Reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

 

Notwithstanding anything to the contrary contained herein, the portion of the
Borrowing Base on any date calculated with reference to Eligible Real Property,
Eligible Intellectual Property and Eligible Equipment collectively, shall not
exceed (i) at any time prior to the first day of the fiscal month immediately
following the satisfaction of the Clinton Real Property Re-Appraisal Conditions,
twenty percent (20%) of the Maximum Revolver Amount and (ii) at any time on and
after the first day of the fiscal month immediately following satisfaction of
the Clinton Real Property Re-Appraisal Conditions, twenty-five percent (25%) of
the Maximum Revolver Amount, and the aggregate amount of Adjusted Revolver Usage
based on Eligible Inventory consisting of yarn classified as work-in-process
outstanding at any time shall not exceed $2,500,000 at any time.

 

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

- 8 -

--------------------------------------------------------------------------------

 

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
withholding taxes that would not have been imposed but for a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.2 of this
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office, other than a designation
made at the request of a Loan Party), except that Excluded Taxes shall not
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of this Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, treaty, order
or other decision or other Change in Law with respect to any of the foregoing by
any Governmental Authority, and (iv) any United States federal withholding taxes
imposed under FATCA.

 

"Financial Covenant Period" means a period which shall commence on any date on
which a Financial Covenant Trigger Event has occurred and shall continue until
the date on which Agent has determined that no Financial Covenant Trigger Event
exists or has existed for a period of sixty (60) consecutive days; provided,
that in no event shall a Financial Covenant Period exist at any time during the
period beginning on the Fifth Amendment Date through (and including) July 3,
2021.

 

"Financial Covenant Trigger Event" means any date on which Alternate Excess
Availability (without giving effect, at any time on or after July 3, 2021, to
the FILO Formula Amount) is less than 12.5% of the lesser of the Borrowing Base
or the Maximum Revolver Amount or an Event of Default has occurred; provided,
that in no event shall a Financial Covenant Trigger Event occur at any time
during the period beginning on the Fifth Amendment Date through (and including)
July 3, 2021.

 

- 9 -

--------------------------------------------------------------------------------

 

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of:

 

(a)     Interest Expense (including the interest component with respect to
Indebtedness under Capital Leases) paid in cash during such period, plus

 

(b)     an amount equal to the sum of:

 

(i)     the product of (1) $27,941.67 (which represents the monthly reduction of
the Clinton Real Property component of the Borrowing Base prior to the
satisfaction of the Clinton Real Property Re-Appraisal Conditions) multiplied by
(2) the cumulative number of months during such period for which the amount set
forth in subsubclause (1) of this subclause (i) was deducted from the Borrowing
Base, plus

 

(ii)     the product of (1) an amount equal to 1/120th of the lesser of (x)
$10,500,000 and (y) sixty-five percent (65%) of the appraised fair market value
of the Clinton Real Property (based on the most recent appraisal completed prior
to the satisfaction of the Clinton Real Property Re-Appraisal Conditions that is
in form, contains assumptions and utilizes methods acceptable to Agent and that
is performed by an appraiser acceptable to Agent) (which represents the monthly
reduction of the Clinton Real Property component of the Borrowing Base after the
satisfaction of the Clinton Real Property Re-Appraisal Conditions) multiplied by
(2) the cumulative number of months during such period for which the amount set
forth in subsubclause (1) of this subclause (ii) was deducted from the Borrowing
Base, plus

 

(iii)     the product of (1) $151,666.67 (which represents the monthly reduction
of the Eligible Real Property (other than the Clinton Real Property) component
of the Borrowing Base) multiplied by (2) the cumulative number of months during
such period for which the amount set forth in subsubclause (1) of this subclause
(iii) was deducted from the Borrowing Base, plus

 

(iv)     the product of (1) $37,632.74 (which represents the monthly reduction
of the Eligible Equipment component of the Borrowing Base) multiplied by (2) the
cumulative number of months during such period for which the amount set forth in
subsubclause (1) of this subclause (iv) was deducted from the Borrowing Base,
plus

 

(v)      the product of (1) $129,008.33 (which represents the monthly reduction
of Eligible Intellectual Property component of the Borrowing Base) multiplied by
(2) the cumulative number of months during such period for which the amount set
forth in subsubclause (1) of this subclause (v) was deducted from the Borrowing
Base.

 

"Indemnified Taxes" means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

- 10 -

--------------------------------------------------------------------------------

 

 

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

"Letter of Credit Usage" means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.

 

"Loan Documents" means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Fourth
Amendment Fee Letter, the Sixth Amendment Fee Letter, the Guaranty and Security
Agreement, any Issuer Documents, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Trademark Security Agreement, the Art Gun
Subordination Agreement, the Salt Life Subordination Agreement, the DTG2GO
Subordination Agreement, the SSI Subordination Agreement, any note or notes
executed by Borrowers in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by any Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

 

"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan, or during the preceding five plan
years, has made or been obligated to make contributions.

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise, or in the case of a multiple employer
plan or other plan described in Section 4064(a) of ERISA, has made contributions
at any time during the preceding five (5) plan years.

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA or with respect
to a Pension Plan liability under Section 4063 of ERISA.

 

"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(r)     By (i) deleting the word "and" following clause (b) of the definition of
"Base Rate" set forth in Schedule 1.1 to the Credit Agreement, (ii) deleting the
period set forth at the end of clause (c) of the definition of "Base Rate" set
forth in Schedule 1.1 to the Credit Agreement and by substituting in lieu
thereof ", and" and (iii) by adding a new clause (d) to the definition of "Base
Rate" set forth in Schedule 1.1 to the Credit Agreement as follows:

 

(d) one percent (1.00%) per annum.

 

(s)      By deleting the definition of "Benefit Plan" set forth in Schedule 1.1
to the Credit Agreement.

 

(t)     By deleting clause (b) of the definition of "Eligible Accounts" set
forth in Schedule 1.1 to the Credit Agreement and by substituting the following
in lieu thereof:

 

(b)      such Accounts are not unpaid more than (i) during the period beginning
on the Sixth Amendment Date through (and including) April 3, 2021, the earlier
of (x) ninety (90) days after the original due date for them, or (y) one hundred
fifty (150) days after the date of the original invoice for them (or one hundred
eighty (180) days after the date of the original invoice for them for certain
account debtors of such Borrower which are pre-approved by Agent, on terms and
conditions acceptable to Agent), and (ii) on and after April 4, 2021, the
earlier of (i) sixty (60) days after the original due date for them, or (ii) one
hundred twenty (120) days after the date of the original invoice for them (or
one hundred fifty (150) days after the date of the original invoice for them for
certain account debtors of such Borrower which are pre-approved by Agent, on
terms and conditions acceptable to Agent);

 

(u)     By (i) deleting the word "and" set forth at the end of clause (o) of the
definition of "Eligible Accounts" set forth in Schedule 1.1 to the Credit
Agreement, (ii) deleting the period set forth at the end of clause (p) of the
definition of "Eligible Accounts" set forth in Schedule 1.1 to the Credit
Agreement and by substituting in lieu thereof ", and" and (iii) by adding a new
clause (q) to the definition of "Eligible Accounts" set forth in Schedule 1.1 to
the Credit Agreement as follows:

 

(q)     The account debtor with respect to such Accounts are not a Sanctioned
Person or Sanctioned Entity.

 

(v)     By deleting the reference to "Fee Letter" set forth in clause (a) of the
definition of "Obligations" set forth in Schedule 1.1 to the Credit Agreement
and by substituting a reference to "Fee Letter, Fourth Amendment Fee Letter and
Sixth Amendment Fee Letter" in lieu thereof:

 

(w)     By deleting Schedule 5.2 to the Credit Agreement and by substituting
Schedule 5.2 attached hereto in lieu thereof.

 

3.     Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower's
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

- 12 -

--------------------------------------------------------------------------------

 

 

4.     Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and Liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and Liens; and, as of the opening of business on
August 28, 2020, the unpaid principal amount of the Revolver Loans totaled
$95,000,000.00, and the undrawn face amount of all Letters of Credit totaled
$425,000.00.

 

5.     Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Credit Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).

 

6.     Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement," "hereunder," or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

7.     Breach of Amendment. This Amendment shall be part of the Credit Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.

 

8.     Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Agent, unless
satisfaction thereof is specifically waived in writing by Agent:

 

(a)     Agent's receipt of duly executed counterparts of this Amendment, the
Sixth Amendment Fee Letter and all instruments and documents to be entered into
in connection herewith from Borrowers and Lenders;

 

(b)     Agent’s receipt of all fees and expenses due and owing under the Sixth
Amendment Fee Letter; and

 

(c)     Agent's receipt of a certificate from the Secretary of each Loan Party
attesting to the resolutions of such Loan Party's board of directors authorizing
its execution, delivery, and performance of the Loan Documents to which it is a
party.

 

9.     Expenses of Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent's legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.

 

- 13 -

--------------------------------------------------------------------------------

 

 

10.     Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent and Lenders (notice of which acceptance is hereby waived),
whereupon the same shall be governed by and construed in accordance with the
internal laws of the State of Georgia.

 

11.     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

12.     No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

 

13.     Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

 

14.     Further Assurances. Each Borrower agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

15.     Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.

 

16.     Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against Agent or any Lender
arising under or in connection with any of the Loan Documents or otherwise. Each
Borrower represents and warrants to Agent and Lenders that such Borrower has not
transferred or assigned to any Person any claim that such Borrower ever had or
claimed to have against Agent or any Lender.

 

17.     Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Remainder of page intentionally left blank; signatures appear on following
pages.]

 

- 14 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BORROWERS:

 

DELTA APPAREL, INC.

 

By: /s/ Deborah H. Merrill

Name: Deborah H. Merrill

Title:    Vice President, Chief Financial Officer, and Treasurer

 

M.J. SOFFE, LLC

 

By: /s/ Deborah H. Merrill

Name: Deborah H. Merrill

Title:    Vice President, Chief Financial Officer, and Treasurer

 

CULVER CITY CLOTHING COMPANY

 

By: /s/ Deborah H. Merrill

Name: Deborah H. Merrill

Title:    Chief Financial Officer

 

SALT LIFE, LLC

 

By: /s/ Deborah H. Merrill

Name: Deborah H. Merrill

Title:    Vice President, Chief Financial Officer, and Treasurer

 

DTG2GO, LLC

 

By: /s/ Deborah H. Merrill

Name: Deborah H. Merrill

Title:    Vice President, Chief Financial Officer, and Treasurer

 

[Signatures continue on the following page.]  

 

 

--------------------------------------------------------------------------------

 

 

AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Ryan C. Tozier

Name: Ryan C. Tozier

Title:    Vice President

 

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Ryan C. Tozier

Name: Ryan C. Tozier

Title:    Vice President

 

[Signatures continue on the following page.]    

 

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK

 

By: /s/ Elizabeth L. Schoen

Name: Elizabeth L. Schoen

Title: Senior Vice President

 

[Signatures continue on the following page.]    

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Douglas Meckelnburg

Name: Douglas Meckelnburg

Title: Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (no

later than the

20th day of each

month)

(a)    an executed Borrowing Base Certificate, provided, that, if Availability
at any time on and after July 4, 2021 is less than an amount equal to twelve and
one-half percent (12.5%) of the Maximum Revolver Amount, in Agent's discretion
and at Agent's request, Borrowers shall deliver to Agent such calculation of the
Borrowing Base and certification on a weekly basis until such time that
Availability is greater than or equal to twelve and one-half percent (12.5%) of
the Maximum Revolver Amount, for a period of sixty (60) consecutive days, at
which time the delivery requirements shall revert to a monthly basis,

 

(b)    a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(c)    a detailed Inventory system/perpetual report together with a
reconciliation to Borrowers' general ledger accounts (delivered electronically
in an acceptable format, if Borrowers have implemented electronic reporting),

 

(d)    a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,

 

(e)    a summary aging, by vendor, of Borrowers' and their Subsidiaries'
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(f)    a detailed report regarding Borrowers' and their Subsidiaries' cash and
Cash Equivalents,

 

(g)   a detailed aging, by total, of Borrowers' Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(h)    a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers' general ledger, and

 

(i)    a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting.

 

 

 

--------------------------------------------------------------------------------

 

 

Monthly (no

later than the

30th day of each

month)

 

(a)    reports detailing any sales or transfers of Equipment or Real Property
during the prior month.

Weekly (no later

than Wednesday

of each week)

(a)   a detailed aging, by total, of Borrowers' Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(b)    a weekly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrowers' general ledger, and

 

(c)    a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting.

 

Upon request by

Agent

(a)    copies of (i) customer statements and credit memos, remittance advices
and reports, and copies of deposit slips and bank statements, (ii) shipping and
delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrowers, and

 

(b)    such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.

 

Promptly after

the filing

thereof, upon

becoming aware

thereof, or upon

receipt thereof

(a)   promptly after the filing thereof with the United States Secretary of
Labor, the Internal Revenue Service or the PBGC, copies of each annual and other
report with respect to each Pension Plan or any trust created thereunder,

 

(b)   promptly upon becoming aware of the occurrence of any Notification Event
or of any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the IRC in connection with any Pension Plan or any trust created
thereunder, a written notice signed by a chief financial officer of each Loan
Party, specifying the nature thereof, what action the Loan Parties propose to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and

 

(c)   promptly upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Pension
Plan, (d) no later than March 15 of each year during the term of this Agreement,
proof that each Loan Party submitted a request for a Withdrawal Liability
estimate to each Multiemployer Plan no later than February 15 of each year
during the term of this Agreement, and (e) promptly upon its receipt thereof, a
copy of each estimate of Withdrawal Liability received by any Loan Party or
ERISA Affiliate from a Multiemployer Plan.

 

 

 

 

 